Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 was considered by the examiner.

Response to Amendment
Applicant’s Remarks filed 2/22/2021 have been considered by the Examiner.
Claims 1-16 are amended. No claims are canceled or newly added. Claims 1-17 are pending in the present application and an action on the merits follows.


Claim Objections
Claims 1-14 and 16-17 are objected to because of the following informalities:  
Claims 1 and 13-14 recites “identifying representative of the pieces of medical information in the group.” This limitation appears to be grammatically incorrect. For the purpose of examination, Examiner interprets the limitation to read as “identifying a representative of the pieces of medical information in the group.”
Claims 2-12 and 16-17 are also objected to because they incorporate the deficiencies of parent claim 1 without solving the problems addressed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-15 recite “display the generated representative information on the display in chronological order.” Based on descriptions of the representative information in the claim, it is unclear to Examiner how this information is displayed in chronological order. For example, an earlier limitation recites “the representative information includes medical information identified as representative of the pieces of medical information in the group.” Thus, it is unclear to Examiner how information representing a group is displayed chronologically. For the purpose of examination, Examiner interprets to chronological display is be directed towards the images of the group and not the representative information.
Claims 2-3 and 11 recite “the piece of medical information.” It is unclear to the Examiner whether this is the same or a different piece of medical information recited in the display limitations of claim 1. Specifically, claims 2-3 and 11 appear to recite the piece of medical information as also being the identified representative of the group of information. Claim 1, however, recites identifying a representative, and not that the displayed piece of medical information is identified as the representative. For the purpose of examination, Examiner interprets these claims to be referring to a 
Dependent claims 4-10, 12, and 16-17 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.
Correction and/or clarification is/are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13-15 describes the abstract idea of acquiring data, determining satisfaction of conditions, generating groups, and identifying and generating representative information. Specifically, claims 1 and 13-14 recite:
“acquire a second instruction comprising an instruction to change content displayed on the display; 
determine whether the second instruction satisfies a predetermined condition; 
in response to determining that the second instruction satisfies the predetermined condition, generate a group of pieces of medical information that have been displayed on the display, wherein the group of pieces of medical information is grouped based on the second instruction; 
identify representative of the pieces of medical information in the group -2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01based on one or more criteria from among the group of pieces of medical information; 
generate representative information, wherein the representative information includes medical information identified as representative of the pieces of medical information in the group; and”
Claim 15 recites:
“acquire an image feature amount of a medical image to be displayed on a display; 
determine whether the image feature amount satisfies a predetermined condition; 
in response to determining that the image feature amount satisfies the predetermined condition, generate a group of medical images that have been displayed on the display based on the acquired image feature amount; 
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria; 
generate representative information, wherein the representative information comprises information indicating the medical image identified as representative of the medical images in the group; and”
	The steps of acquiring, determining, generating, and identifying describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine satisfaction of conditions, generate groups, and identify and generate representative information. See Applicant Specification P 2-4 describing medical image diagnostic processes being performed by humans, such as doctors. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a display; 
one or more processors; 
and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
display a piece of medical information on the display based on a first instruction; 
display the piece of medical information on the display based on the second instruction; 
display the generated representative information in chronological order on the display.” 
Claim 13 recites:
“displaying a piece of medical information on a display based on a first instruction; 
displaying the piece of medical information on the display based on the second instruction;
displaying the generated representative information in chronological order on the display.”
Claim 14 recites 
“A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method, the method comprising:
displaying a piece of medical information on a display based on a first instruction; 
displaying the piece of medical information on the display based on the second instruction;
displaying the generated representative information in chronological order on the display.”
Claim 15 recites:
“a display; 
one or more processors; and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
display a plurality of medical images on the display; 
display the generated  representative information in chronological order on the display.”
The limitations relating to displaying information simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, these limitations recite outputting resulting data. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality (i.e., as a generic mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, processor, memory, display, and computer-readable storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-12 and 16-17 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-12 and 16-17 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
 are directed to an abstract idea without significantly more. Therefore claims 1-17 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 4-7, 9-14 are rejected under 35 U.S.C. 103 as being obvious over Niwa (U.S. Patent Application Publication No. 20130141462) in view of Aoyama (U.S. Patent Application Publication No. 20150363053) and Moriya (U.S. Patent Application No. 20090080734).
Regarding claim 1, Niwa teaches an information processing apparatus comprising: 
a display [P 32-33]; 
one or more processors [P 36] (Niwa teaches a processing unit); and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to [P 36, 47] (Niwa teaches a storage circuit, which is interpreted as a memory, storing rules, which are interpreted as instructions): 
display a piece of medical information on the display based on a first instruction [P 37] (Niwa teaches displaying a plurality of medical images based on operator instruction); 
acquire a second instruction comprising an instruction to change content displayed on the display [P 39, 47] (Niwa teaches receiving operator instruction, which is interpreted as the second instruction, for classifying and grouping the displayed medical images, which is interpreted as changing content displayed); 
display the piece of medical information on the display based on the second instruction [ P 39, 47-48] (Niwa teaches displaying the classified medical images); 
determine whether the second instruction satisfies a predetermined condition [P 37, 47] (Niwa teaches that the classification occurs in accordance to the layout rule, which is interpreted as the predetermined condition; Niwa teaches that this involves displaying or removing images based on the layout rule, and thus teaches determining whether the user’s instruction satisfies the layout rule); 
in response to determining that the second instruction satisfies the predetermined condition, generate a group of pieces of medical information that have been displayed on the display, wherein the group of pieces of medical information is grouped based on the second instruction [P 21, 39, 47-48] (Niwa teaches generating groups of medical images based on the operator’s classification instruction, which is interpreted as the second instruction, as well as the layout rule; Niwa also teaches that the group of medical images is created from the selected plurality medical images that were previously displayed as described in P 37); 
Niwas may not explicitly teach:
identify representative of the pieces of medical information in the group-2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01based on one or more criteria from among the group of pieces of medical information; 
generate  representative information, wherein the representative information includes medical information identified as representative of the pieces of medical information in the group; and 
display the generated representative information on the display.
However, Aoyama teaches:
identify representative of the pieces of medical information in the group-2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01based on one or more criteria from among the group of pieces of medical information -[P 100, 113] (Aoyama teaches selecting a main image that is representative of a group of images, the selection being via a selection conditions; the main image is interpreted as a representative and the condition is interpreted as criteria); 
generate  representative information, wherein the representative information includes medical information identified as representative of the pieces of medical information in the group [P 12, 100, 123-124] (Aoyama teaches generating a thumbnail, which is interpreted as representative information, from a selected main image that is representative of a group or data set of images; the thumbnail includes the selected main image, and thus the representative information includes medical information identified as representative); and 
display the generated representative information on the display [P 12, 123-124] (Aoyama teaches displaying the thumbnail).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Image display apparatus, display control apparatus, and display control method as taught by Aoyama with the apparatus taught by Niwa with the motivation of determining and outputting a thumbnail representative of a group of images, thereby reducing the user’s burden in search through a selecting an image or images to view [Aoyama, P 137].
Niwa and Aoyama may not explicitly teach:
in chronological order
However, Moriya teaches:
in chronological order [P 13] (Moriya teaches displaying medical images in chronological order)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Diagnosis support system as taught by Moriya with the apparatus taught by Niwa and Aoyama with the motivation of allowing the user the ability to view the progression of images overtime, thereby improving medical treatment and ease in identifying healing/worsening patient conditions.
Regarding claim 2, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the piece of medical information is identified as representative of the pieces of medical information in the group based on time periods during which the pieces of medical information contained in the group are displayed on the display [P 57, 113] (Aoyama teaches that the selection and display of the selected thumbnail is based on rules, for example, the image displayed at the earliest point maybe the displayed thumbnail; this is interpreted as acquiring representative information based on time periods during which the images of a group are displayed).  

Regarding claim 4, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
not generate the representative information if a number of the pieces of medical information contained in the group is less than or equal to a threshold value [P 12] (Aoyama teaches selecting a thumbnail to represent a data set of a plurality of images (i.e. at least two), and thus teaches only acquiring a thumbnail if a dataset includes more than two images).  
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 5, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
not display the representative information if a number of the pieces of medical information contained in the group is less than or equal to a threshold value [P 64-67] (Niwa teaches removing groups from the display if the number of images in the group is smaller than a predetermined number).  
Regarding claim 6, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the group of pieces of medical information is grouped based on the second instruction and feature information of the medical information [P 21, 39] (Niwa teaches grouping medical images based on at least one of user instruction and imaging condition, image generation method, an imaging position, and imaging data/time, any of which are interpreted as feature information) 
Regarding claim 7, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 6, wherein 
the feature information is information indicating a site of a subject contained in the medical - 74 -10176817US01 information [P 21, 39] (Niwa teaches grouping medical images based on at least one of user instruction and an imaging position, which is interpreted as a site of a subject), and 
the pieces of medical information are grouped in a case where the site of the subject is changed in the displayed pieces of medical information [P 21] (Niwa teaches grouping images into a plurality of groups based on an imaging position, and thus teaches that the position changing).  
Regarding claim 8, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, 
wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
display a plurality of pieces of representative information as a history of display operations from a plurality of groups on the display [P 100-102] (Aoyama teaches outputting thumbnails for each data set in a plurality of data sets).
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 11, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the representative information includes one or more of the piece of medical information itself, a capture image of the piece of medical information displayed on the display, and information generated by performing image processing on the piece of medical information [P 10] (Aoyama teaches that the thumbnail is a reduced version of a medical image, which is interpreted as information generating by performing image processing on the medical information).  

Regarding claim 12, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the group contains the pieces of medical information displayed on the display unit during a period of time since receipt of an instruction to change content displayed on the display until receipt of the second instruction to change the medical information again after that [Fig. 7, P 71] (Aoyama teaches that the display is maintained until the user either changes the division condition of the display area, or ends the process, either of which are interpreted as user instruction to change the medical information)
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734) as applied to claim 1 above, and further in view of Melton (U.S. Patent Application Publication No. 20140310592).
Regarding claim 3, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 2, wherein 
the piece of - 73 -10176817US01medical information is displayed on the display for a longest time period from among the pieces of medical information contained in the group.  
the information processing apparatus according to claim 2, wherein 
the piece of - 73 -10176817US01medical information is displayed on the display for a longest time period from among the pieces of medical information contained in the group [P 118] (Melton teaches a meta-icon used to represent data items, wherein the meta-icon may be selected based on the data items viewed for the longest duration).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for organizing data items as taught by Melton with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of representing data sets with a data item that may be most familiar to the user, thereby improving user-friendliness and decreasing user effort in located desired data items.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734) as applied to claim 1 above, and further in view of Gulaka (U.S. Patent Application Publication No. 20150157284).
Regarding claim 9, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, wherein 
the second instruction to change the content displayed on the display includes an instruction to change a type of the medical information.
However, Gulaka teaches the information processing apparatus according to claim 1, wherein 
the second instruction to change the content displayed on the display includes an instruction to change a type of the medical information [P 487-490] (Gulaka teaches that a user may change an image type through use of a user interface).  

Regarding claim 10, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, 
wherein the medical information includes a medical image, and wherein the second instruction to change the content displayed on the display includes one or more of an instruction to change contrast with respect to the medical image, an instruction to change a magnification ratio of the medical - 75 -10176817US01 image, an instruction to change a display cross section of the medical image, and an instruction to change a type of the medical image.  
However, Gulaka teaches the information processing apparatus according to claim 1, 
wherein the medical information includes a medical image, and wherein the second instruction to change the content displayed on the display includes one or more of an instruction to change contrast with respect to the medical image, an instruction to change a magnification ratio of the medical - 75 -10176817US01 image, an instruction to change a display cross section of the medical image, and an instruction to change a type of the medical image [P 487-490] (Gulaka teaches that a user may change a medical image type through use of a user interface).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image providing apparatus and medical image processing method of the same as taught by Gulaka with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of allowing users to view medical images collected according to various photography methods on various 

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Bar-Aviv (U.S. Patent Application Publication No. 20090028403) in view of Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734).
Regarding claim 15, Bar-Aviv teaches an information processing apparatus comprising: 
a display [P 158] (Bar-Aviv teaches a display device); 
one or more processors [P 126] (Bar-Aviv teaches a processor); and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to [P 126] (Bar-Aviv teaches the system executed as any combination of software and hardware, such as software instructions executing on a computer, which is interpreted as having memory): 
acquire an image feature amount of a medical image to be displayed on a display [P 344-345] (Bar-Aviv teaches acquiring feature measurements to determine an image priority); 
determine whether the image feature amount satisfies a predetermined condition [P 346] (Bar-Aviv teaches determining whether a source image has a priority level above a predefined threshold, which is interpreted as the predetermined condition); 
Bar-Aviv may not explicitly teach:
display a plurality of medical images on the display; 
in response to determining that the image feature amount satisfies the predetermined condition, generate a group of medical images that have been displayed on the display based on the acquired image feature amount; 

display a plurality of medical images on the display [P 20, 38-40] (Niwa teaches a display for displaying medical images in a specified order on a display screen; Note that because Niwa teaches a specific order, Niwa teaches sequentially); 
in response to determining that the image feature amount satisfies the predetermined condition, generate a group of medical images that have been displayed on the display based on the acquired image feature amount [P 21, 39] (Niwa teaches grouping medical images for display based on user instructions and the layout rule, which is interpreted as corresponding to the predetermined condition taught above); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image observation apparatus as taught by Niwa with the System and method of automatic prioritization and analysis of medical images taught by Bar-Aviv with the motivation of grouping like images thereby reducing operation load on an interpretation doctor [Niwa, P 83].
Bar-Aviv and Niwa may not explicitly teach:
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria; 
generate  representative information, wherein the representative information comprises information indicating the medical image identified as representative of the medical images in the group; and 
display the generated  representative information on the display.
However, Aoyama teaches:
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria [P 100, 113] (Aoyama teaches selecting a ; 
generate  representative information, wherein the representative information comprises information indicating the medical image identified as representative of the medical images in the group [P 12, 100, 123-124] (Aoyama teaches generating a thumbnail, which is interpreted as representative information, from a selected main image that is representative of a group or data set of images; the thumbnail includes the selected main image, and thus the representative information includes medical information identified as representative); and 
display the generated  representative information on the display [P 12, 123-124] (Aoyama teaches displaying the thumbnail).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Image display apparatus, display control apparatus, and display control method as taught by Aoyama with the apparatus taught by Bar-Aviv and Niwa with the motivation of determining and outputting a thumbnail representative of a group of images, thereby reducing the user’s burden in search through a selecting an image or images to view [Aoyama, P 137].
Niwa, Gulaka, and Aoyama may not explicitly teach
in chronological order
However, Moriya teaches:
in chronological order [P 13] (Moriya teaches displaying medical images in chronological order)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Diagnosis support system as taught by Moriya with the apparatus taught by Bar-Aviv, Niwa, and Aoyama with the motivation of allowing the user the ability to view the progression of images overtime, thereby improving medical treatment and ease in identifying healing/worsening patient conditions.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462) in view of Aoyama (U.S. Patent Application Publication No. 20150363053) and Moriya (U.S. Patent Application No. 20090080734)  as applied to claim 1 above, and further in view of Yamagata (U.S. Patent Application Publication No. 20070286469).
Regarding claim 16, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, wherein determining whether the second instruction satisfies the predetermined condition comprises determining whether the second instruction is an instruction serving to separate work processes.
However, Yamagata teaches the information processing apparatus according to claim 1, wherein determining whether the second instruction satisfies the predetermined condition comprises determining whether the second instruction is an instruction serving to separate work processes [P 191] (Yamagata teaches receiving an end instruction of a user, which is interpreted as an instruction serving to separate work processes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Computer-aided image diagnostic processing device and program product as taught by Yamagata with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of allowing users to indicate a separation of work, thereby ensuring differentiation between patients, techniques used, imaging target, etc.
Regarding claim 17, Niwa, Aoyama, Moriya, and Yamagata teach the information processing apparatus according to claim 16, wherein the instruction serving to separate work processes includes at least one of an instruction to change an observation target, an instruction to carry out a density conversion function, and an instruction to end diagnostic imaging [P 191] (Yamagata teaches receiving an end instruction of a user).
.



Response to Arguments
Applicant’s Remarks filed 2/22/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 2/22/2021.

35 USC 112(b) Remarks
1.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections, in light of the present amendments these rejections have been withdrawn.

35 USC 101 Arguments
2. 	Regarding Applicant’s remarks that the abstract ideas of the present claims are integrated into practical application [Applicant Remarks Pg. 10-12], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, additional elements recited in the present claims include the processor, memory, display, and computer-readable storage medium, as well as limitations related to displaying. The limitations relating to displaying information simply introduces insignificant extra-solution activity to the claim language. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, these additional elements do not integrate the abstract idea into a practical application.
Regarding Applicant’s reference to Enfish [Applicant Remarks Pg. 10], Examiner respectfully submits that the Courts previously concluded that the abstract idea recited in Enfish was integrated into practical application because of the recited improvement in storing and retrieving data in combination with the specific data structure claimed. See MPEP 2106.05(a). The present claims are not the same or similar to those recited in Enfish, nor is the alleged improvement similar to that of Enfish.
technological solution to a technological problem. The referenced paragraphs recite alleged improvements including allowing the user to “’easily and correctly confirm an execution status and an execution order’” and preventing “‘reduction in quality and efficiency of the user’s diagnostic imaging.’” The problems suggested by these excerpts are problems related to the user and not with any computer or other technology (i.e. need for faster processing times, reduced storage space, etc.). That is, improved ease or efficiency in the confirming an execution status and order is not a technological improvement, but rather a healthcare business method solution. The claimed invention does not solve a problem rooted in computer technology, and the problem allegedly solved by the invention is not a technological problem. 
Thus, the present claims do not recite improvements to the functioning of a computer or to any other technology or technical field, and the abstract idea is not integrated into practical application. 
3.	Regarding Applicant’s remarks that the claims contain an inventive concept [Applicant Remarks Pg. 13], Examiner respectfully disagrees and reminds Applicant that the inventive concept analysis, or Step 2B, is one of additional elements only. As discussed above, additional elements present in the claims include the processor, memory, display, and computer-readable storage medium, as well as limitations relating to displaying data. Data output has been recognized by the courts as well-understood, routine, and conventional functions. Additionally, the processor, memory, display, and computer-readable storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the additional elements do not provide significantly more than the recited abstract idea.
identifying, generating, and displaying limitations [Applicant Remarks Pg. 13], Examiner respectfully submits that these limitation are part of the abstract idea, and thus are not part of the claim’s additional elements. Therefore, these limitation cannot provide significantly more than the abstract idea. As discussed above, limitations relating to outputting (and displaying) have been recognized by the courts as well-understood, routine, and conventional functions, and therefore also do not recite significantly more than the abstract idea.
It is for at least the reasons above that claims 1-17 are rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s remarks that Niwa, Gulaka, and Aoyama do not teach limitations of claim 1 relating to generating and displaying representative information [Applicant Remarks Pg. 14-16], Examiner respectfully disagrees. Examiner relies on Aoyama to teach the above-mentioned limitations because Aoyama teaches selecting a main image representative of a group images, generating a thumbnail from the selected main image, and displaying the generated thumbnail [P 12, 100, 113, 123-124]. Generating a thumbnail using the selected representative main image is interpreted as the thumbnail including “medical information identified as representative of the pieces of medical information in the group.” Examiner respectfully submits that Aoyama teaches the above-mentioned limitations when considered under broadest reasonable interpretation.
	Regarding Applicant’s remarks addressing the 35 USC 103 rejections of claims dependent from claim 1 [Applicant Remarks Pg. 17 & 19], Examiner respectfully submits that the claims remain rejected for reasons similar to those discussed above for claim 1.
5.	Regarding Applicant’s remarks addressing the 35 USC 103 rejection for claim 15 [Applicant Remarks Pg. 17-19], Examiner first notes that as of the Final Rejection dated 3/26/2020, claim 15 was 
Regarding Applicant’s remarks that the references do not teach limitations of claim 15 relating to generating and displaying representative information [Applicant Remarks Pg. 14-16], Examiner respectfully disagrees. Examiner relies on Aoyama to teach the above-mentioned limitations because Aoyama teaches selecting a main image representative of a group images, generating a thumbnail from the selected main image, and displaying the generated thumbnail [P 12, 100, 113, 123-124]. Generating a thumbnail using the selected representative main image is interpreted as the thumbnail including “medical information identified as representative of the pieces of medical information in the group.” Examiner respectfully submits that Aoyama teaches the above-mentioned limitations when considered under broadest reasonable interpretation.
	It is for at least the reasons discussed above that claims 1-17 are rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuki (U.S. Patent Application Publication No. 20170300664) teaches a medical report generation apparatus which obtains representative images based on medical images and group information. 
Perona (U.S. Patent No. 9092458) teaches a system and method for managing graphic searches including identifying groups of graphics depicting similar things. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626